           Case 21-31112 Document 14 Filed in TXSB on 04/27/21 Page 1 of 3



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION
 In re:                                                       §
                                                              §     Case No. 21-31112
 Larry G. Pichotta                                            §     Chapter 7
 fdba Larry Pichotta Construction and Roofing,                §
 LLC                                                          §
 Karen L. Pichotta
 aka Karen Budro Pichotta
         Debtor(s)
                                   MOTION FOR RELIEF FROM THE STAY
                                   REGARDING NON-EXEMPT PROPERTY

 THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF YOU OBJECT TO THE
 GRANTING OF RELIEF FROM THE AUTOMATIC STAY, YOU SHOULD CONTACT THE MOVANT
 IMMEDIATELY TO TRY TO REACH AN AGREEMENT. IF YOU CANNOT REACH AN AGREEMENT,
 YOU MUST FILE A WRITTEN RESPONSE AND SEND A COPY TO MOVANT NOT LATER THAN MAY
 25, 2021 AND YOU MUST ATTEND THE HEARING.
 THE COPY SENT TO THE MOVANT MUST BE DELIVERED BY HAND OR ELECTRONIC DELIVERY
 IF IT IS SENT LESS THAN SEVEN DAYS PRIOR TO THE HEARING. UNLESS THE PARTIES AGREE
 OTHERWISE, THE HEARING MAY BE AN EVIDENTIARY HEARING AND THE COURT MAY GRANT
 OR DENY RELIEF FROM THE STAY BASED ON THE EVIDENCE PRESENTED AT THIS HEARING.
 IF A TIMELY OBJECTION IS FILED, THE COURT WILL CONDUCT A HEARING ON THIS MOTION
 ON JUNE 1, 2021 AT 1:00 PM. THE INITIAL HEARING WILL BE TELEPHONIC. PARTIES IN
 INTEREST MUST CONSULT JUDGE LOPEZ'S PROCEDURES (AVAILABLE ON THE COURT'S
 WEBSITE) FOR DIALING INSTRUCTIONS.

1.        This motion requests an order from the Bankruptcy Court authorizing the person filing this motion to
          repossess the property that is identified in paragraph 3.
2.        Movant: U.S. Bank National Association
3.        Movant, directly or as agent for the holder, holds a security interest in 2012 LACROSSE 301RLS, VIN:
          5ZT2LCVB5CB001373
4.        Movant has reviewed the schedules filed in this case. The property described in paragraph 3 is designated as
          non-exempt by the debtor.
5.        Type of collateral: Motor Vehicle Lien
6.        Debtor(s) scheduled value of property: $15,185.00
7.        Movant's estimated value of property: $15,850.00
8.        Total amount owed to Movant: $17,869.15
9.        Estimated equity (paragraph 7 minus paragraph 8): $0.00
10.       Total pre- and post-petition arrearage: $2,509.09
11.       Total post-petition arrearage: $2,509.09 (Debtor intends to surrender)
12.       Amount of unpaid, past due property taxes, if applicable: N/A
13.       Expiration date on insurance policy, if applicable: N/A




MOTION FOR RELIEF - MOTION
MFR_MtnDfltC01                                                                                      2015-N-9022
          Case 21-31112 Document 14 Filed in TXSB on 04/27/21 Page 2 of 3




14. Movant seeks relief based on the Debtor(s) failure to make payments and intent to surrender. Debtor(s)
      payment history is attached as Exhibit "C." Movant represents that the attached payment history is a current
      payment history reflecting all payments, advances, charges and credits from the beginning of the loan.
      Movant further represents that the payment history is self-explanatory or can be interpreted by application of
      coding information that is also attached. Movant acknowledges that the Court may prohibit the use of parol
      evidence to interpret a payment history that does not satisfy these representations.

15. Movant seeks relief based on the Debtor(s) failure to provide a certification of insurance reflecting insurance
      coverage as required under the Debtor(s) pre-petition contracts.
16.      Name of Codebtor: N/A
17.      Based on the foregoing, Movant seeks termination of the automatic stay to allow Movant to repossess the
         Debtor(s) property and seeks to recover its costs and attorneys' fees in an amount not to exceed the amount
         listed in paragraph 9.
18.      Movant certifies that prior to filing this motion an attempt was made to confer with the Debtor(s) counsel
         either by telephone, by e-mail or by facsimile, by the following person on the following date and time:
         Chandra D. Pryor on April 26, 2021 at 3:00 PM. Debtor is unopposed to the relief requested herein. If
         requested by Debtor(s) or Debtor(s) counsel, a payment history in the form attached to this motion was
         provided at least two business days excluding intermediate weekends and holidays, before this motion was
         filed.

Date:   April 27, 2021                                    /s/ Chandra D. Pryor
                                                          Hilary B. Bonial / TXBN 24054367
                                                          Michael J. Burns / TXBN 24054447
                                                          Chandra D. Pryor / CABN 320903
                                                          Attorneys and Counselors
                                                          14841 Dallas Parkway, Suite 425
                                                          Dallas, Texas 75254
                                                          (972) 643-6600
                                                          (972) 643-6698 (Telecopier)
                                                          E-mail: BkcyAttorneys@BonialPC.com
                                                          Attorney for U.S. Bank National Association




MOTION FOR RELIEF - MOTION
MFR_MtnDfltC01                                                                                     2015-N-9022
           Case 21-31112 Document 14 Filed in TXSB on 04/27/21 Page 3 of 3



                       Certificate of Service and Certificate of Compliance with BLR 4001
         A copy of this motion was served on the persons shown on Exhibit "1" at the addresses reflected on that
exhibit on April 27, 2021 by prepaid United States first class mail or via electronic notification. Movant certifies that
Movant has complied with Bankruptcy Local Rule 4001.
                                                       /s/ Chandra D. Pryor


                                                    EXHIBIT "1"

Service to:

Debtor                Via U.S. Mail
Larry G. Pichotta
fdba Larry Pichotta Construction and Roofing, LLC
10311 Lewis Creek Circle
Willis, Texas 77318

Debtor              Via U.S. Mail
Karen L. Pichotta
aka Karen Budro Pichotta
10311 Lewis Creek Circle
Willis, Texas 77318

Debtor's Attorney
Yvette V. Recio
Attorney at Law
26310 Oak Ridge Drive, Suite #4
The Woodlands, Texas 77380

Chapter 7 Trustee
Allison D. Byman
Byman & Associates PLLC
7924 Broadway, Suite 104
Pearland, Texas 77581

US Trustee
Office of the U.S. Trustee
515 Rusk Street, Suite 3516
Houston, Texas 77002

Synchrony Bank
c/o PRA Receivables Management, LLC
P.O. Box 41021
Norfolk, Virginia 23541

Devlin, Naylor & Turbyfill, PLLC
5120 Woodway Drive, Suite 9000
Houston, Texas 77056-1725

21-31112                                                    /s/ Chandra D. Pryor




MOTION FOR RELIEF - CERTIFICATE OF SERVICE                                                                   2015-N-9022
                                                                                                          MFR_CertOfServ
